                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                         Southern Division


STEVEN BRUCE,                                               *

                                                            *
           Petitioner,
v.                                                          *         Civil Case No.: 16-2061

UNITED STATES OF AMERICA,                                   *         Criminal Case No.: 14-530

           Respondent.                                      *

*          *        *        *        *        *        *         *   *     *      *      *       *

                                          MEMORANDUM OPINION

           Pending before the Court is Petitioner Steven Bruce’s Motion to Vacate, Set Aside, or

Correct a Sentence. ECF No. 67.1 No hearing is necessary. See 28 U.S.C. § 2255(b). For the

following reasons, Petitioner’s Motion is denied.

I.         BACKGROUND

           On February 9, 2015, Petitioner pled guilty to a three count superseding indictment,

charging him with: (1) Conspiracy to Distribute and Possess with Intent to Distribute 100 grams

of Heroin, in violation of 21 U.S.C. § 846; (2) being a Felon in Possession of a Firearm, in

violation of 18 U.S.C. § 922(g); and (3) Conspiracy to Obstruct Justice, in violation of 18 U.S.C.

§ 1512(k). ECF Nos. 39, 45. The Court sentenced Mr. Bruce to a period of 84 months

incarceration on each count, to run concurrently.

           Petitioner’s base offense level for Count Two was determined pursuant to U.S.S.G. §

2K2.1(a)(3), which sets the base offense level for a defendant who “committed any part of the

instant offense subsequent to sustaining one felony conviction of either a crime of violence or a


1
    ECF cites here are to Mr. Bruce’s criminal case no. 14-530.

                                                            1
controlled substance offense.” U.S.S.G. § 2K2.1(a)(3). In Petitioner’s case, the prior felony

conviction was a 2005 conviction for Maryland Possession with Intent to Distribute Narcotics.

ECF No. 45 at 5; PSR at ¶ 41.2

         Petitioner did not appeal his sentence. On June 13, 2016, Petitioner filed a timely motion

under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct a Sentence. ECF No. 67. In that motion,

Petitioner claimed, inter alia, that he is entitled to relief pursuant to Johnson v. United States,

135 S. Ct. 2551 (2015) and that he had ineffective assistance of counsel. On September 26, 2016,

Petitioner filed a 28-page supplemental memorandum of law in which he expanded upon these

claims and withdrew other claims for relief. ECF No. 69-1 at 4. The Government filed an

Opposition, ECF No. 69, and Petitioner replied, ECF No. 70.

II.      DISCUSSION

         To be entitled to relief under 28 U.S.C. § 2255, a petitioner must prove by a

preponderance of the evidence that “the sentence was imposed in violation of the Constitution or

laws of the United States, or that the court was without jurisdiction to impose such sentence, or

that the sentence was in excess of the maximum authorized by law, or is otherwise subject to

collateral attack.” 28 U.S.C. § 2255(a). Where, however, a § 2255 petition, along with the files

and records of the case, conclusively shows the petitioner is not entitled to relief, a hearing on

the motion is unnecessary and the claims raised therein may be dismissed summarily. 28 U.S.C.

§ 2255(b).




2
  Although the PSR indicates that the conviction was for Conspiracy to Possess with Intent to Distribute Narcotics,
the Maryland Judiciary Case Search indicates that the conviction was for Possession with Intent to Distribute
Narcotics – not conspiracy. See U.S. v. Steven Bruce, Case No. 08-K-05-000405.

                                                         2
            A. Relief pursuant to Johnson

        Petitioner asserts that he is entitled to relief pursuant to Johnson v. United States, 135 S.

Ct. 2551 (2015). In Johnson, the Supreme Court found the “residual clause” of the Armed Career

Criminal Act unconstitutionally vague. Id. at 2558. The residual clause defined a “crime of

violence” as including “any crime punishable by imprisonment for a term exceeding one year

[...] that . . . involves conduct that presents a serious potential risk of physical injury to another.”

18 U.S.C. § 924(e)(2)(B)(ii).

        However, Johnson has no impact on Petitioner’s sentence because Petitioner’s base

offense level was not predicated on a “crime of violence” as defined by the residual clause but

instead on a prior “controlled substance offense.” U.S.S.G. § 2K2.1(a)(3). The base level offense

for a defendant who “committed any part of the instant offense subsequent to sustaining one

felony conviction of either a crime of violence or a controlled substance offense” is calculated

pursuant to U.S.S.G. § 2K2.1(a)(3) (emphasis added).

        Petitioner had a prior felony conviction for Maryland Possession with Intent to Distribute

Narcotics, Md. Crim. Law § 5–602. PSR at ¶ 41. Petitioner’s Maryland conviction qualifies as a

predicate offense and that conviction remains a qualifying predicate offense under U.S.S.G. §

4B1.2(b) in the wake of Johnson. That is because the elements necessary to prove a violation of

Md. Crim. Law § 5–602 are the same as the elements making up the guideline definition of a

“controlled substance offense.” Compare Md. Crim. Law § 5–602 with U.S.S.G. § 4B1.2(b); see

also Warner v. United States, 2017 WL 2377707, at *4 (N.D. W. Va. June 1, 2017). Petitioner’s

argument that Md. Crim. Law § 5–602 criminalizes broader conduct than the guideline

definition, meaning that his Maryland conviction was not categorically a predicate offense, ECF

No. 69-1 at 17, fails. To support this position, Petitioner points only to irrelevant language in §



                                                   3
5–603. Id. That provision does not provide different elements to satisfy the crime that Petitioner

was convicted of in 2005, but instead describes an entirely separate criminal violation that is not

relevant to the Court’s analysis.

        Ultimately, because Petitioner’s base offense level was not predicated on a “crime of

violence,” Johnson has no impact on Petitioner’s sentence.

            B. Ineffective Assistance of Counsel

        Petitioner also raises two claims of ineffective assistance of counsel: (1) ineffective

assistance of counsel for failure to raise the Johnson issue, and (2) ineffective assistance of

counsel for failure to object to the weapon/firearm enhancements to Petitioner’s offense level.

        A criminal defendant has the right to effective assistance of counsel. See McMann v.

Richardson, 397 U.S. 759, 771 (1970). To be entitled to relief on a claim of ineffective

assistance of counsel, a petitioner must show 1) that counsel’s performance was deficient and 2)

that prejudice resulted from counsel’s deficient performance. Strickland v. Washington, 466 U.S.

668, 687, 692 (1984). For counsel’s performance to be deficient, counsel must have “made errors

so serious that counsel was not functioning as the ‘counsel’ guaranteed by the Sixth

Amendment.” Harrington v. Richter, 562 U.S. 86, 104 (2011); United States v. Roane, 378 F.3d

382, 404 (4th Cir. 2004) (both quoting Strickland, 466 U.S. at 687). A “deficient performance” is

one that falls below objective standards of reasonableness. Strickland, 466 U.S. at 687–88.

Courts are “highly deferential” to counsel’s tactical decisions and petitioners must overcome the

presumption that the challenged action falls within “the wide range of reasonable professional

assistance.” Id. at 689.




                                                  4
       Because, for the reasons described above, Johnson had no impact on Petitioner’s

conviction or sentence, Petitioner’s counsel had no reason to raise the issue, and Petitioner’s first

claim of ineffective assistance of counsel fails.

       Plaintiff’s allegation that his counsel was ineffective for failure to object to the firearm

enhancements to Petitioner’s offense level also fails. Petitioner asserts that “nothing in the record

ever established that Petitioner used or possessed” a dangerous weapon in relation to Count One.

Id. at 25. Therefore, he claims that he should not have received a two-level increase for the

dangerous weapon on Count One and a four-level increase for the firearm on Count Two because

this amounts to “double counting.” Id.

        “It is well established that the Sentencing Commission plainly understands the concept

of double counting, and expressly forbids it where it is not intended. Accordingly, an adjustment

that clearly applies to the conduct of an offense must be imposed unless the Guidelines expressly

exclude its applicability.” United States v. Schaal, 340 F.3d 196, 198 (4th Cir. 2003) (internal

quotations and citations omitted). Here, the enhancements Petitioner received were not expressly

forbidden by the Sentencing Commission. More importantly, however, as a factual matter, the

Court did not double count and instead grouped Counts One and Two together, consistent with

the calculations in the Pre-Sentence Report. ECF No. 49, 63. Thus, Defendant was sentenced

based solely on the guideline for Count One.

       Moreover, Petitioner’s claim that “at no point in time was [the] weapon ever displayed,

used, or involved in . . . relation to Count One” does not convince the Court that he is entitled to

relief on his ineffective assistance of counsel claim. The two-level enhancement Petitioner

received on Count One was for possession of a dangerous weapon (or firearm), not use of the

weapon in relation to Count One. See U.S.S.G. § 2D1.1(b)(1). Therefore, the explicit use of the



                                                    5
weapon in relation to Count One was not necessary to apply the enhancement, and there was no

need for counsel to raise that Petitioner did not use the weapon in relation to Count One.

          Taken together, Petitioner is not entitled to relief his ineffective assistance of counsel

claims.

III.      CERTIFICATE OF APPEALABILITY

          Pursuant to Rule 11(a) of the Rules Governing Proceedings under 28 U.S.C. § 2255, the

court is required to issue or deny a certificate of appealability when it enters a final order adverse

to the applicant. A certificate of appealability is a “jurisdictional prerequisite” to an appeal from

the court’s earlier order. United States v. Hadden, 475 F.3d 652, 659 (4th Cir. 2007). A

certificate of appealability may issue “only if the applicant has made a substantial showing of the

denial of constitutional right.” 28 U.S.C. § 2253(c)(2). Where the court denies petitioner’s

motion on its merits, a petitioner satisfies this standard by demonstrating that reasonable jurists

would find the court’s assessment of the constitutional claims debatable or wrong. See Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see also Miller-El v. Cockrell, 537 U.S. 322, 336–38

(2003). Because reasonable jurists would not find Petitioner’s claim debatable, no certificate

appealability will issue.

IV.       CONCLUSION

          For the foregoing reasons Petitioner’s Motion to Vacate, Set Aside, or Correct a

Sentence, ECF No. 67, is denied. A separate Order shall issue.


Date: April 16, 2019                                             _/s/_________________________
                                                                 GEORGE J. HAZEL
                                                                 United States District Judge




                                                    6
